DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections(s) under 103 previously set forth. New rejections to the claims are presented as necessitated by the most recent amendment.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification fails to provide antecedent basis for the limitation of claims 18-19 reciting “wherein said at least one wall is at an angle relative to a longitudinal axis of said filter housing”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-9, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. D647594 to Bridges et. al., in further in view of US Patent No. 6841067 to Hofmann et. al.
Regarding claim 1, Bridges teaches a water filter system (see Title) comprising:
a filter cartridge removably secured in a container (see Title, the water purifying pit6cher reads on the container), said filter cartridge including:
a filter housing (see Fig. 1, annotated below) and
a cover attached to said filter housing (see Fig. 1, annotated below),
a handle extending from said cover (see Fig. 1, annotated below), said handle including:
a top end having a top surface (see Fig. 1, annotated below, top surface of the handle), and
a single, central through-hole (see Fig. 1, annotated below); and
at least one vent hole (see Fig. 1, annotated below).
The vent holes are fully capable of performing the functional limitation(s) “wherein air within said filter housing moves outwardly through said at least vent hole during filtration”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Bridges 
    PNG
    media_image1.png
    1036
    903
    media_image1.png
    Greyscale
Fig. 1
Bridges is silent as to where the at least one vent hole extends from said top surface of said handle and along a side of said single central through-hole to an interior space of said handle
However, Hofmann teaches a filter cartridge (see Figs. 2-6, filtration device 1) removably secured in a container (see Fig. 1, jug 22) (see column 13, line 66 to column 14, line 1 “The funnel 21 with the sheath 20 positioned centrally at the bottom accommodates the filtration device 1, chiefly the filtration beaker 2”), said filter cartridge (1) including:
a filter housing (filtration beaker 2),
a filter cover (lid 5) attached to said filter housing (2); and
a handle (lid 5) extending from said filter housing (2) (see Figs. 2-6), said handle (5) including:
a top end (upper wall 9) having a top surface (see Figs. 2-6, top surface of the upper wall 9 of lid 5), and
at least one vent hole (see Fig. 2, vent holes 10) extending from said top surface (9) of said handle (5) and along a side of said handle to an interior space of said handle (5) (see Fig. 2) (see column, line(s) “At the same time, the air above the filtration material 4 in the filtration device 1 escapes through the upper venting openings 10 in the upper wall 9 of the lid 5 according to the arrows 11.”)
in order to vent the air above (see column 15, line(s) 47-50 “the air escapes according to the curved arrows 11 upwards through the venting slits 10. This is that air which is above the filtration material 4.”) and/or within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge (see column 18, line(s) 5-15 “a slight increased pressure arises in the filtration cartridge 1, which ensures that the air originally contained in the filtration cartridge escapes upwards through the venting slits 10 in accordance with the curved arrows 11. Due to the fact that the inlet openings are arranged below the venting openings 10, the air pressure inside the filtration cartridge 1 is greater than the hydrostatic pressure of the untreated water 28 outside the filtration cartridge 1 at the height of the venting openings 10. Thus no water can run from the outside through the venting openings 10 into the filtration cartridge.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use at least one vent hole that extends from said top surface of said handle and along a side of said handle to an interior space of said handle as taught by Hofmann in the handle of Bridges in order to vent the air within the handle, or air above/within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge (see column 14, line(s) 39-44 “At the top, the upper, narrower part of the lid 5 is connected like an inverted beaker, and the two venting openings 10 for escaping air arranged at a distance from one another are seen in the upper wall 9 of the lid 5. The curved arrows 11 illustrate the air flowing out through these venting openings 10, preferably while liquid is flowing in through the slits 8”). MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the handle of Bridges with at least one vent hole extends from a top surface (at a top end of said handle) to an interior space of said handle as taught by Hofmann, to yield the predictable results of venting the air within the handle, or air above/within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge. MPEP 2143.A.
Regarding where the at least one vent hole then extends along a side of said single central through hole; the combination of the combination of Bridges and Hofmann will result the at least one vent hole that extends along a side of said single central through hole because the vents (10) of Hofmann are located at sides of the handle that will be at the sides for the central through-hole when combined with the through hole of Bridges.
Regarding claim 3, the combination of Bridges and Hofmann teaches the water filter system of claim 1.
Bridges further teaches wherein said filter housing includes a curved portion and a flat portion (see Fig. 1, annotated above).
Regarding claim 4, the combination of Bridges and Hofmann teaches the water filter system of claim 1.
The combination of Bridges and Hofmann further teaches wherein said handle includes two vent holes (see Bridges Fig. 1, annotated above; Hofmann Figs. 2-6, vent holes 10).
The combination of Bridges and Hofmann further teaches where two vent holes that each extend from a top surface of said handle (see Fig. Hofmann Figs. 2-6, vent holes 10) and along opposing sides of said single through-hole to the interior space of said handle, because the two vents (10) of Hofmann are located at opposing sides of the handle that will be at the opposing sides of the single through-hole when combined with the through hole of Bridges.
Regarding claim 8, the combination of Bridges and Hofmann teaches the water filter system of claim 1.
Bridges further teaches wherein a top end of said filter cartridge including a peripheral wall (see Fig. 1, annotated above) and
a dome spaced from said wall (see Fig. 1, annotated above),
said handle extending outwardly from said dome (see Fig. 1, annotated above).
Regarding claim 9, the combination of Bridges and Hofmann teaches the water filter system of claim 8.
Bridges further teaches wherein said filter cartridge includes slotted holes between said wall and said dome (see Fig. 1, annotated above).
Regarding claim 11, Bridges teaches a water filter system comprising:
a container; a funnel member seated in said container (see Title, the water purifying pit6cher reads on the container and the funnel member); and
a filter cartridge removably secured in said funnel member (see Title), said filter cartridge including:
a filter housing (see Fig. 1, annotated above) and
a cover attached to said filter housing (see Fig. 1, annotated above), said cover including:
a handle (see Fig. 1, annotated above) extending from a surface of said cover, said handle including:
a top end having a top surface (see Fig. 1, annotated below, top surface of the handle), and
a single central through-hole (see Fig. 1, annotated above) and
a pair of vent holes extending to an interior of said handle (see Fig. 1, annotated above).
The pair of vent holes are fully capable of performing the functional limitation(s) “to release air from said filter housing during filtration”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Bridges is silent as to where said pair of vent holes extend from said top surface of said handle and along opposing sides of said single central through-hole to an interior of said handle.
However, Hofmann teaches a filter cartridge (see Figs. 2-6, filtration device 1) removably secured in a container (see Fig. 1, jug 22) (see column 13, line 66 to column 14, line 1 “The funnel 21 with the sheath 20 positioned centrally at the bottom accommodates the filtration device 1, chiefly the filtration beaker 2”), said filter cartridge (1) including:
a filter housing (filtration beaker 2),
a filter cover (lid 5) attached to said filter housing (2); and
a handle (lid 5) extending from said filter housing (2) (see Figs. 2-6), said handle (5) including:
a top end (upper wall 9) having a top surface (see Figs. 2-6, top surface of the upper wall 9 of lid 5), and
a pair of vent holes (see Fig. 2, vent holes 10) extending from said top surface (9) of said handle (5) and along opposing sides of said handle (5) to an interior space of said handle (5) (see Fig. 2) (see column, line(s) “At the same time, the air above the filtration material 4 in the filtration device 1 escapes through the upper venting openings 10 in the upper wall 9 of the lid 5 according to the arrows 11.”)
in order to vent the air above (see column 15, line(s) 47-50 “the air escapes according to the curved arrows 11 upwards through the venting slits 10. This is that air which is above the filtration material 4.”) and/or within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge (see column 18, line(s) 5-15 “a slight increased pressure arises in the filtration cartridge 1, which ensures that the air originally contained in the filtration cartridge escapes upwards through the venting slits 10 in accordance with the curved arrows 11. Due to the fact that the inlet openings are arranged below the venting openings 10, the air pressure inside the filtration cartridge 1 is greater than the hydrostatic pressure of the untreated water 28 outside the filtration cartridge 1 at the height of the venting openings 10. Thus no water can run from the outside through the venting openings 10 into the filtration cartridge.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a pair of vent holes extending from said top surface of said handle and along opposing sides of said handle to an interior space of said handle as taught by Hofmann in the handle of Bridges in order to vent the air within the handle, or air above/within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge (see column 14, line(s) 39-44 “At the top, the upper, narrower part of the lid 5 is connected like an inverted beaker, and the two venting openings 10 for escaping air arranged at a distance from one another are seen in the upper wall 9 of the lid 5. The curved arrows 11 illustrate the air flowing out through these venting openings 10, preferably while liquid is flowing in through the slits 8”). MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the handle of Bridges with a pair of vent holes extending from a top surface (at a top end of said handle) and along opposing sides of said handle to an interior space of said handle as taught by Hofmann, to yield the predictable results of venting the air within the handle, or air above/within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge. MPEP 2143.A.
Regarding where the pair of vent holes extend along opposing sides of said single central through-hole; the combination of the combination of Bridges and Hofmann will result the pair of vent holes extending along a side of said single central through-hole because the pair of vent holes (10) of Hofmann are located at opposing sides of the handle that will be at the opposing sides of the central through-hole when combined with the single central through-hole of Bridges.
Regarding claim 12, the combination of Bridges and Hofmann teaches the water filter system of claim 11.
Bridges further teaches wherein said cover includes a central dome that protrudes from a top surface of said cover, said handle extending from said dome (see Fig. 1, annotated above).
Regarding claim 14, the combination of Bridges and Hofmann teaches the water filter system of claim 11.
Bridges further teaches wherein said cover includes a plurality of slotted openings (see Fig. 1, annotated above).
Regarding claims 18-19, the combination of Bridges and Hofmann teaches the water filter system of claims 1 & 11.
Bridges further teaches where said filter housing includes at least one wall extending from an upper end of said filter housing, wherein said at least one wall is at an angle relative to a longitudinal axis of said filter housing (see Fig. 1, annotated above, and Fig. 2; the curved portion of the wall of the filter housing is visibly narrower at the bottom than at the top; therefore, reads on the claimed wall angled relative to the longitudinal axis of the filter housing).
Claims 1, 3-4, 8-9, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. D647594 to Bridges et. al., in further in view of US Patent No. 5811004 to Robertson et. al.
Regarding claim 1, Bridges teaches a water filter system (see Title) comprising:
a filter cartridge removably secured in a container (see Title, the water purifying pit6cher reads on the container), said filter cartridge including:
a filter housing (see Fig. 1, annotated above) and
a cover attached to said filter housing (see Fig. 1, annotated above),
a handle extending from said cover (see Fig. 1, annotated above), said handle including:
a top end having a top surface (see Fig. 1, annotated above, top surface of the handle), and
a single central through-hole (see Fig. 1, annotated above); and
at least one vent hole (see Fig. 1, annotated above).
The vent holes are fully capable of performing the functional limitation(s) “wherein air within said filter housing moves outwardly through said at least vent hole during filtration”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Bridges is silent as to where the at least one vent hole extends from said upper surface to said filter housing top surface of said handle and along a side of said single central through-hole to an interior space of said handle.
However, Robertson teaches a water filter system comprising:
a filter cartridge (see Title) removably secured in a container (see column 4, line(s) 42-46 “A filter cartridge 20… removably installed in an opening 22 in the bottom of reservoir 12 provides a fluid flow path from upper chamber 16 to lower chamber 18.”; and column 5, line(s) 30-32 “many types of water filtration cartridges can be used in system 10 instead of filter 20. An alternative filter cartridge 34 is shown in FIGS. 5—10”), said filter cartridge including:
a filter housing (38)
a cover (see Figs. 5-6 & 8, cover 36) attached to said filter housing (38),
a handle (46) extending from said cover (36) (see Fig. 5), said handle including:
a top end having a top surface (see Figs. 6 & 8, top surface of handle 46 containing vent hole 44),
at least one vent hole (see Figs. 6 & 8, vent holes 44 & handle 46) extending from said top surface of said handle and along a side of said handle to an interior space of said handle (46) (see Fig. 8) (see column 5, line(s) 38-40 “air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap”; the top air vents (44) and the hollow handle (46) read on the claimed at least one vent hole, because they extend to the interior of the handle (46)),
wherein air within said filter housing moves outwardly through said at least vent hole during filtration (see column 5, line(s) 36-40 “Cap 36 also defines two sets of air vent holes 42, 44. Air vent holes 42 are located just above water inlet holes 40, and air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use at least one vent hole extending from said top surface of said handle and along a side of said handle to an interior of said handle as taught by Robertson in the handle of Bridges in order to yield the predictable results of venting the air within the handle, or air above/within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the handle of Bridges with at least one vent hole extending from a top surface of a handle to an interior of said handle as taught by Robertson, to yield the predictable results of venting the air above and/or within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge. MPEP 2143.A.
Regarding where the at least one vent hole extends along a side of said single central through hole; the combination of the combination of Bridges and Robertson will result the at least one vent hole extending along a side of said single central through hole, because the vents (44) of Robertson are located at sides of the handle that will be at the sides for the central through hole when combined with the through-hole of Bridges.
Regarding claim 3, the combination of Bridges and Robertson teaches the water filter system of claim 1.
Bridges further teaches wherein said filter housing includes a curved portion and a flat portion (see Fig. 1, annotated above).
Regarding claim 4, the combination of Bridges and Robertson teaches the water filter system of claim 1.
The combination of Bridges and Robertson further teaches wherein said handle includes two vent holes that each extend from a top surface of said handle and along opposing sides of the handle into the interior space of said handle (see Bridges Fig. 1, annotated above; Robertson Fig. 6, vent holes 44).
The combination of the combination of Bridges and Robertson further teaches where the two vent holes each extend along opposing sides of said single through-hole to the interior space of said handle, because the vents (44) of Robertson are located at opposing sides of the handle that will be at the opposing sides of the single through-hole when combined with the through-hole of Bridges.
Regarding claim 8, the combination of Bridges and Robertson teaches the water filter system of claim 1.
Bridges further teaches wherein a top end of said filter cartridge including a peripheral wall (see Fig. 1, annotated above) and
a dome spaced from said wall (see Fig. 1, annotated above),
said handle extending outwardly from said dome (see Fig. 1, annotated above).
Regarding claim 9, the combination of Bridges and Robertson teaches the water filter system of claim 8.
Bridges further teaches wherein said filter cartridge includes slotted holes between said wall and said dome (see Fig. 1, annotated above).
Regarding claim 11, Bridges teaches a water filter system comprising:
a container; a funnel member seated in said container (see Title, the water purifying pitcher reads on the container and the funnel member); and
a filter cartridge removably secured in said funnel member (see Title), said filter cartridge including:
a filter housing (see Fig. 1, annotated above) and
a cover (see Fig. 1, annotated above) attached to said filter housing (see Fig. 1, annotated above), said cover including:
a handle (see Fig. 1, annotated above) extending from a surface of said cover, said handle including:
a top end having a top surface (see Fig. 1, annotated above), and
a single central through-hole (see Fig. 1, annotated above) and
a pair of vent holes extending to an interior of the handle (see Fig. 1, annotated above).
The pair of vent holes are fully capable of performing the functional limitation(s) “to release air from said filter housing during filtration”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Bridges is silent as to where said pair of vent holes extend from said top surface of said handle and along opposing sides of said single central through-hole to an interior of said handle.
However, Robertson teaches a water filter system comprising:
a filter cartridge (see Title) removably secured in a container (see column 4, line(s) 42-46 “A filter cartridge 20… removably installed in an opening 22 in the bottom of reservoir 12 provides a fluid flow path from upper chamber 16 to lower chamber 18.”; and column 5, line(s) 30-32 “many types of water filtration cartridges can be used in system 10 instead of filter 20. An alternative filter cartridge 34 is shown in FIGS. 5—10”), said filter cartridge including:
a filter housing (38)
a cover (see Figs. 5-6 & 8, cover 36) attached to said filter housing (38),
a handle (46) extending from said cover (36) (see Fig. 5), said handle including:
a top end having a top surface (see Figs. 6 & 8, top surface of handle 46 containing vent hole 44),
a pair of vent holes (see Figs. 6 & 8, vent holes 44 & handle 46) extending from said top surface of said handle and along opposing sides of said handle to an interior space of said handle (46) (see Fig. 8) (see column 5, line(s) 38-40 “air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap”; the top air vents (44) and the hollow handle (46) read on the claimed at least one vent hole, because they extend to the interior of the handle (46)),
wherein air within said filter housing moves outwardly through said at least vent hole during filtration (see column 5, line(s) 36-40 “Cap 36 also defines two sets of air vent holes 42, 44. Air vent holes 42 are located just above water inlet holes 40, and air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a pair of vent holes extending from said top surface of said handle and along opposing sides of the handle to an interior of said handle as taught by Robertson in the handle of Bridges in order to yield the predictable results of venting the air within the handle, or air above/within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the handle of Bridges with at least one vent hole extending from a top surface of a handle to an interior of said handle as taught by Robertson, to yield the predictable results of venting the air above and/or within the filtration material of the filtration cartridge while liquid is flowing into the filter cartridge. MPEP 2143.A.
Regarding where the pair of vent holes extend along opposing sides of said single central through-hole; the combination of the combination of Bridges and Robertson will result the pair of vent holes extending along a side of said single central through hole because the pair of vent holes (44) of Robertson are located at opposing sides of the handle that will be at the opposing sides of the central through-hole when combined with the single central through-hole of Bridges.
Regarding claim 12, the combination of Bridges and Robertson teaches the water filter system of claim 11.
Bridges further teaches wherein said cover includes a central dome that protrudes from a top surface of said cover, said handle extending from said dome (see Fig. 1, annotated above).
Regarding claim 14, the combination of Bridges and Robertson teaches the water filter system of claim 11.
Bridges further teaches wherein said cover includes a plurality of slotted openings (see Fig. 1, annotated above).
Regarding claims 18-19, the combination of Bridges and Robertson teaches the water filter system of claims 1 & 11.
Bridges further teaches where said filter housing includes at least one wall extending from an upper end of said filter housing, wherein said at least one wall is at an angle relative to a longitudinal axis of said filter housing (see Fig. 1, annotated above, and Fig. 2; the curved portion of the wall of the filter housing is visibly narrower at the bottom than at the top; therefore, reads on the claimed wall angled relative to the longitudinal axis of the filter housing).
Claims 1, 3-6, 8-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5811004 to Robertson et. al., in further in view of US Patent No. D647594 to Bridges et. al.; as evidenced by as evidenced by US Patent Application Publication No. 20150122725 by Del Ponte.
Regarding claim 1, Robertson teaches a water filter system comprising:
a filter cartridge (see Title) removably secured in a container (see column 4, line(s) 42-46 “A filter cartridge 20… removably installed in an opening 22 in the bottom of reservoir 12 provides a fluid flow path from upper chamber 16 to lower chamber 18.”; and column 5, line(s) 30-32 “many types of water filtration cartridges can be used in system 10 instead of filter 20. An alternative filter cartridge 34 is shown in FIGS. 5—10”), said filter cartridge including:
a filter housing (38)
a cover (see Figs. 5-6 & 8, cover 36) attached to said filter housing (38),
a handle (46) extending from said cover (36) (see Fig. 5), said handle including:
a top end having a top surface (see Figs. 6 & 8, top surface of handle 46 containing vent hole 44),
at least one vent hole (see Figs. 6 & 8, vent holes 44 & handle 46) extending from said top surface of said handle to an interior space of said handle (46) (see Fig. 8) (see column 5, line(s) 38-40 “air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap”; the top air vents (44) and the hollow handle (46) read on the claimed at least one vent hole, because they extend to the interior of the handle (46)),
wherein air within said filter housing moves outwardly through said at least vent hole during filtration (see column 5, line(s) 36-40 “Cap 36 also defines two sets of air vent holes 42, 44. Air vent holes 42 are located just above water inlet holes 40, and air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap.”).
Robertson is silent as to wherein said handle includes a single central through-hole; and the at least one vent hole then extends along a side of said single central through hole.
However, US Patent No. D647594 to Bridges et. al. teaches handle includes a through-hole configured for gripping said handle (see Fig. 1, annotated above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine handle of the filter cartridge of Robertson with a through-hole grip as taught by Bridges, to yield the predictable results of providing a pulling loop for extracting the filter cartridge from a filtration pitcher as evidenced by Del Ponte (see ¶ [0020] “To unseat the filter device 122, the user can apply an upward force (which may include a lateral or twisting force) via the handle 253 to disengage the filter device 122 from the ridge 252, allowing the filter device to be lifted out of the locked position”). MPEP 2143.A.
Regarding where the at least one vent hole then extends along a side of said single central through hole; the combination of the combination of Robertson and Bridges will result the at least one vent hole that extends along a side of said single central through hole because the vents (44) of Robertson are located at sides of the handle that will be at the sides for the central through hole when combined with the through hole of Bridges.
Regarding claim 3, the combination of Robertson and Bridges teaches the water filter system of claim 1.
Robertson further teaches wherein said filter housing (38) includes:
a curved portion (see Fig. 9, cylindrical wall 61; see also column 5, line(s) 62-64 “The outer surface 61 of body 38 corresponds to the inner contour defined by surfaces 52, 54, in that it too is cylindrical at the top, and frustoconical at the bottom.”) and
a flat portion (see Fig. 9, the flat top surface above mating ridge 50 reads on the claimed flat portion).
Regarding claim 4, the combination of Robertson and Bridges teaches the water filter system of claim 1.
Robertson further teaches wherein said handle (46) includes two vent holes (44) that each extend from a top surface of said handle (see Fig. 6, vent hole 44 & symmetrical unmarked hole on right side of the top of handle 46).
The combination of the combination of Robertson and Bridges further teaches where two vent holes that each extend along opposing sides of said single through-hole to the interior space of said handle, because the vents (44) of Robertson are located at opposing sides of the handle that will be at the opposing sides of the single through-hole when combined with the through hole of Bridges.
Regarding claim 5, the combination of Robertson and Bridges teaches the water filter system of claim 1.
Robertson further teaches wherein a top end (36) of said filter cartridge includes a peripheral trough area (see Fig. 8, annotated below) and

    PNG
    media_image2.png
    432
    783
    media_image2.png
    Greyscale
a plurality of opening (40),
wherein said trough area directs water into said openings (40) (see Fig. 8, annotated below).
Regarding claim 6, the combination of Robertson and Bridges teaches the water filter system of claim 5.
Robertson further teaches wherein each of said plurality of openings includes a slot member (see Fig. 8, slot openings 40).
Regarding claim 8, the combination of Robertson and Bridges teaches the water filter system of claim 1.
Robertson further teaches wherein a top end (36) of said filter cartridge including a peripheral wall (see Fig. 8, annotated above) and
a dome (see Fig. 8, annotated above) spaced from said wall (see Fig. 8, annotated above),
said handle (46) extending outwardly from said dome (see Fig. 8, annotated above).
Regarding claim 9, the combination of Robertson and Bridges teaches the water filter system of claim 8.
Robertson further teaches wherein said filter cartridge includes slotted holes (40) between said wall and said dome (see Fig. 8, annotated above).
Regarding claim 10, the combination of Robertson and Bridges teaches the water filter system of claim 1.
Robertson further teaches a screen assembly (64 and/or 68) secured in said filter housing (38),
wherein filter media (see Fig. 9, cationic exchange resin 62 and/or silver-containing activated charcoal 66) is loosely filled on said screen assembly (64 and/or 68).
Regarding claim 11, Robertson teaches a water filter system comprising:
a container (see Fig. 3, container 14);
a funnel member seated in said container (see Fig. 3, funnel member 12); and
a filter cartridge (see Fig. 3, cartridge 20; and Fig. 5, cartridge 34) removably secured in said funnel member (see column 4, line(s) 42-46 “A filter cartridge 20… removably installed in an opening 22 in the bottom of reservoir 12 provides a fluid flow path from upper chamber 16 to lower chamber 18.”; and column 5, line(s) 30-32 “many types of water filtration cartridges can be used in system 10 instead of filter 20. An alternative filter cartridge 34 is shown in FIGS. 5—10”), said filter cartridge including:
a filter housing (see Fig. 5 & 9, filter housing 38) and
a cover (see Figs. 5-6 & 8, cover 36) attached to said filter housing (38), said cover including:
a handle (46) extending from a surface of said cover (top surface of cover 36 where holes 42 are located) (see Fig. 8), said handle (46) including:
a top end having a top surface (see Figs. 6 & 8, top surface of handle 46 containing vent hole 44),
a pair of vent holes (see Figs. 6 & 8, vent holes 44 on top of handle 46) extending from said top surface of said handle (46) and along opposing sides of the handle to an interior of said handle (46) (see Fig. 8) (see column 5, line(s) 38-40 “air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap”; the pair of top air vents (44) and the hollow handle (46) read on the claimed pair of vent holes, because they extend to the interior of the handle (46)),
said pair of vent holes configured to release air from said filter cartridge during filtration (see column 5, line(s) 36-40 “Cap 36 also defines two sets of air vent holes 42, 44. Air vent holes 42 are located just above water inlet holes 40, and air vent holes 44 are located in the top of a hollow handle 46 at the upper end of the cap.”).
Robertson is silent as to wherein said handle includes a single central through-hole; and the pair of vent holes extend along opposing sides of said single central through-hole.
Regarding where the handle includes a single central through-hole, US Patent No. D647594 to Bridges et. al. teaches handle includes a single central through-hole (see Fig. 1, annotated above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine handle of the filter cartridge of Robertson with a single central through-hole as taught by Bridges, to yield the predictable results of providing a pulling loop for extracting the filter cartridge from a filtration pitcher, as evidenced by Del Ponte (see ¶ [0020] “To unseat the filter device 122, the user can apply an upward force (which may include a lateral or twisting force) via the handle 253 to disengage the filter device 122 from the ridge 252, allowing the filter device to be lifted out of the locked position”). MPEP 2143.A.
Regarding where the pair of vent holes extend along opposing sides of said single central through-hole; the combination of the combination of Robertson and Bridges will result the at least one vent hole that extends along a side of said single central through hole because the pair of vent holes (44) of Robertson are located at opposing sides of the handle that will be at the opposing sides of the central through-hole when combined with the single central through-hole of Bridges.
Regarding claim 12, the combination of Robertson and Bridges teaches the water filter system of claim 11.
Robertson further teaches wherein said cover (36) includes a central dome (see Fig. 8, annotated above) that protrudes from a top surface of said cover (36), said handle (46) extending from said dome (see Fig. 8, annotated above).
Regarding claim 13, the combination of Robertson and Bridges teaches the water filter system of claim 12.
Robertson further teaches wherein said cover (36) includes a peripheral wall spaced from said dome (see Fig. 8, annotated above), and
a trough area formed between said wall and said dome (see Fig. 8, annotated above).
Regarding claim 14, the combination of Robertson and Bridges teaches the water filter system of claim 11.
Robertson further teaches wherein said cover (36) includes a plurality of slotted openings (40) (see Fig. 8).
Regarding claim 16, the combination of Robertson and Bridges teaches the water filter system of claim 11.
Robertson further teaches further comprising a screen assembly (64 and/or 68) secured in said filter housing (38) and spaced a distance from a bottom end (56) of said filter housing (38) (see Fig. 9).
The combination of Robertson and Bridges discloses the claimed invention except for where the screen assembly (64 and/or 68) is removably secured. The reference does not disclose any reason or advantage for the screen assembly to be non-separable. Therefore, like the cap at issue in Dulberg, it is desirable to obtain access to the end of the device to which the screen assembly is applied, and therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to removably secure the screen assembly (64 and/or 68), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
Regarding claim 17, the combination of Robertson and Bridges teaches the water filter system of claim 16.
Robertson further teaches a filter media (see Fig. 9, silver-containing activated charcoal 66, cationic exchange resin 62) loosely filled on said screen assembly (64 and/or 68).
Regarding claims 18-19, the combination of Robertson and Bridges teaches the water filter system of claims 1 & 11.
Robertson further teaches where said filter housing (see Fig. 5 & 9, filter housing 38) includes at least one wall (50, 61, 52, or 54) extending from an upper end of said filter housing (38) (see Fig. 9); and
wherein said at least one wall (50, 61, 52, or 54) is at an angle relative to a longitudinal axis (59) of said filter housing (38) (see column 5, line(s) 42-43 “a mating ridge 50 at the upper end of body 38 (FIG. 9).”; the mating ridge (50), outer surface 61, surface 52, or surface 54 read on the claimed “angled wall” because they are angled relative to the longitudinal axis of the filter (59)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robertson and Bridges, in further view of US Patent Application Publication No. 20120061313 by Swain.
Regarding claim 15, the combination of Robertson and Bridges teaches the water filter system of claim 11.
Robertson further teaches where said filter housing (38) includes a tab (ridge 50) (see Fig. 9) and said cover (36) includes a groove (48) (see Fig. 8, annotated above), wherein said tab engages said groove to secure said cover (36) to said filter housing (38) (see column 5, line(s) 41-44 “A circumferential latch 48 at the lower end of cap 36 engages a mating ridge 50 at the upper end of body 38 (FIG. 9). With latch 48 and ridge 50 mated together, there is a substantially water-tight seal between cap 36 and body 38.”).
The combination of Robertson and Bridges is silent as to wherein said filter housing includes a plurality of tabs and said cover includes a plurality of grooves, wherein said tabs engage said grooves to secure said cover to said filter housing.
However, Swain teaches a water filter system comprising:
a filter housing (see Fig. 4, filter base 38) includes
a plurality of tabs (see Fig. 4, tabs 56) and
said cover (see Fig. 4, cover 40) includes
a plurality of grooves (see Fig. 4, the volume above and below helical tabs 72 read on the claimed groves),
wherein said tabs (56) engage said grooves to secure said cover to said filter housing (see ¶ [0023] “A bottom portion 68 of the end cap 40 includes an annular flange 70 (FIG. 4) including radially protruding helical tabs 72 that threadably engage corresponding grooves 73 (FIG. 4) defined by the locking tabs 56 of the base 38 for securing the end cap to the base”)
in order to removably connect the filter housing and the cover (see ¶ [0021] “the filter cartridge 30 includes a base 38 and an end cap 40 removably connected to the base. … The upper end 44 of the base 38 includes an annular collar 52 having a relatively larger diameter than the shell 41 to define a shoulder 53. An inner surface 54 of the shoulder 53 with a pair of opposing locking tabs 56 (FIG. 4 (in phantom) and FIG. 8). The locking tabs 56 help secure the end cap 40 to the base 38 as described below.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the tab and groove structure of the combination of Robertson and Bridges, for another, a plurality of tabs and grooves as taught by Swain, to yield the predictable results of removably engaging the filter housing and the cover. MPEP § 2143.I.B.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robertson and Bridges, in further view of US Patent No. 6638426 to Fritter et. al.
Regarding claim 16, Robertson teaches the water filter system of claim 11.
Robertson further teaches further comprising a screen assembly (64 and/or 68) secured in said filter housing (38) and spaced a distance from a bottom end (56) of said filter housing (38) (see Fig. 9).
The combination of Robertson and Bridges is silent as to where the screen assembly (64 and/or 68) is removably secured.
However, Fritter teaches a water filter system comprising a screen assembly (see Fig. 5, tangential fluid diverter 42 and openings 54 read on the claimed screen assembly) removably secured in filter housing (see Fig. 2) and spaced a distance from a bottom end (see Fig. 2, bottom 14; and Fig 5, bottom of figure) of said filter housing (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the screen assembly of the combination of Robertson and Bridges, for another, a removable screen assembly as taught by Fritter, to yield the predictable results of replacing the screen assembly and filtration media upon exhaustion of the filtration media. MPEP § 2143.I.B.
Regarding claim 17, the combination of Robertson/Bridges/Fritter teaches the water filter system of claim 16.
Robertson further teaches a filter media (see Fig. 9, silver-containing activated charcoal 66, cationic exchange resin 62) loosely filled on said screen assembly (64 and/or 68).
Response to Arguments
Applicant’s arguments, see page 7, with respect to the objection to the specification have been fully considered, but they are not persuasive. While the subject matter is supported by the specification and the drawings; there is a lack of antecedent basis for the claimed subject matter. As such, the objection to the specification is maintained. This is NOT a new matter rejection. See MPEP § 608.01(o).
Applicant’s arguments, see page(s) 8-12, with respect to the rejection(s) of claim(s) 1 & 11 under 35 USC § 103 have been fully considered, but they are not persuasive.
The arguments are based on new limitations made obvious over the combination of Bridges and Hofmann, the combination of Bridges and Robertson, or the combination of Robertson and Bridges.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the combination of Bridges and Hofmann, the combination of Bridges and Robertson, or the combination of Robertson and Bridges, would not have a vents along opposing sides of the through-hole in the cover, see pages 8-11; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that Bridges is directed at a design not a function of the filter cartridge; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that combing a single, central through-hole in the handle of Robertson would “eliminate almost all the ribs and would interfere with the vent holes extending into the handle”, see page 10; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773